Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 30, 2021, wherein claims 1-13 are canceled and new claims 14-55 are introduced, and Applicant’s amendment submitted August 27, 2021, wherein claims 14-55 are canceled and new claims 56-79 are introduced.  This application is a continuation of US application 15/430016, now US patent 10537589, filed February 10, 2017, which claims benefit of provisional applications 62/297657, filed February 19, 2016, and 62/294576, filed February 12, 2016.
Claims 56-79 are pending in this application.
Claims 56-79 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 30, 2021, with respect to the rejection of instant claim 13 under 35 USC 112(d) for failing to further limit the base claim, has been fully considered and found to be persuasive to remove the rejection as claim 13 has been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 30, 2021, with respect to the rejection of instant claims 1-5, 12, and 13 under 35 USC 103 for being obvious over Stoddart et al., has been fully considered and found to be persuasive to remove the rejection as the rejected claims have been canceled.  Therefore the rejection is withdrawn.



The following rejections of record are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10537589. (of record in previous action, herein referred to as ‘739) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘589 anticipate the claimed invention.
Specifically claims 1 and 9 of ‘589 claim a method for prophylaxis of HIV infection comprising administering a compound falling within the scope of formula (I) from the instant claims, and its free base, at a frequency of administration which is selected from several options which are the same frequencies recited in base claims 56, 60, 64, 68, 72, and 76 and their dependent claims 59, 63, 67, 71, and 75. Dependent claims 2 and 10 further define the subject as human as recited in claims 57, 61, 65, 69, 73, and 79. Dependent claims 3-8 and 11-16 define the dosage within the same further limitations recited in the instant claims.  Dependent claims 17-32 of ‘589 define the HIV as HIV-1 in keeping with instant claims 58, 62, 66, 70, 74, and 78.  Therefore the claims of ‘589 anticipate the claimed invention.  Applicant has declined to address this limitation at this time, so it is maintained and made FINAL.

Allowable Subject Matter

While extended release oral dosage forms exist, as described by Ojewole et al (of record in previous action) or Conley et al., (Reference included with PTO-1449) they release drugs over a period of hours and do not constitute a routine, predictable method of allowing a therapeutic agent to be orally dosed once a week or less frequently. Therefore one of ordinary skill in the art would not have found it to be obvious to administer this compound once a week or less frequently.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/31/2021